Citation Nr: 0948535	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  04-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for degenerative changes 
of the cervical and lumbar spine.

2. Entitlement to service connection for a disability 
manifested by a partial hysterectomy.

3. Entitlement to service connection for a disability 
manifested by bunions and hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserve from 
September 1975 to March 1997, to include various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO in Detroit, Michigan, which denied service connection 
for degenerative changes of the cervical and lumbar spine, 
bunions and hammertoes, and partial hysterectomy.

The appellant presented testimony at a personal hearing in 
February 2005 at the RO before a Decision Review Officer 
(DRO).  In May 2009, the Board remanded the case for a 
videoconference hearing.  The appellant subsequently 
testified at a November 2009 videoconference hearing before 
the undersigned Veterans Law Judge.  Transcripts of these 
proceedings have been associated with the claims file.  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that degenerative changes of the cervical and lumbar spine 
had their onset in service or are otherwise related to her 
military service.  

2. The preponderance of the evidence does not establish that 
a disability manifested by a partial hysterectomy had its 
onset in service or is otherwise related to the Veteran's 
military service.  

3. The preponderance of the evidence is against a finding 
that the appellant's preexisting bunions and hammertoes were 
permanently worsened or increased in severity beyond its 
natural progression during her military service.  


CONCLUSIONS OF LAW

1. Degenerative changes of the cervical and lumbar spine were 
not incurred in or aggravated by military service.  See 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2. A disability manifested by a partial hysterectomy was not 
incurred in or aggravated by military service.  See 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3. A disability manifested by bunions and hammertoes was not 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2009); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in July 2002, May 2004 and 
March 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the appellant of the 
information necessary to substantiate the claims, and of her 
and VA's respective obligations for obtaining specified 
different types of evidence.  The appellant was informed of 
the specific types of evidence she could submit, which would 
be pertinent to her claims.  She was also notified that VA 
had been unsuccessful in its efforts to obtain her service 
records from the United States Army Reserve, as discussed 
below.  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant was given notice in 
accordance with Dingess in March 2006 and March 2007 letters.  
Subsequently, the appellant's claims were readjudicated in a 
June 2007 and May 2008 supplemental statements of the case 
(SSOCs).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

As for the duty to assist, the result of RO development 
indicates that most of the appellant's service records are 
unavailable.  VA has a heightened duty to assist in these 
cases.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005).  The Board concludes that the heightened duty 
to assist has been met in this case.  The claims file 
contains all available evidence pertinent to the claims, 
including service enlistment and reenlistment contracts, a 
June 1975 enlistment examination report, a May 1996 record of 
treatment at the 323rd Combat Support Hospital, an Honorable 
Discharge certificate, and a Chronological Statement of 
Retirement Report.  Private medical records identified by the 
appellant have been obtained, to the extent available, and 
negative replies have been documented in the claims file.  VA 
has made exhaustive efforts to request service treatment 
records from all possible sources and has been informed by 
the U.S. Army Reserve Personnel Command in St. Louis, the 
Records Management Center in St. Louis, and the 323rd Combat 
Support Hospital in Southfield, Michigan that the records 
could not be located.  The claims file contains a formal 
finding that the appellant's service treatment records are 
not available and that further attempts to obtain the records 
would be futile.  The appellant was notified accordingly by 
telephone in June 2007 and in writing in the June 2007 SSOC.  
As such, the Board concludes that VA's duty to assist has 
been satisfied. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, the Board must deny the claims because of a 
lack of evidence of an inservice incurrence.  The Board 
concludes an examination is not needed because the only 
evidence indicating the appellant "suffered an event, injury 
or disease in service" is her own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims 
has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between her disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The appellant is seeking service connection for degenerative 
changes of the cervical and lumbar spine, partial 
hysterectomy, and bunions and hammertoes as a result of 
active service.  As will be explained below, the Board finds 
that the criteria for service connection are not met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of 
soundness, however, attaches only where there has been an 
induction medical examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition for 
disorders not noted on the entrance examination report, VA 
must show by clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity.  38 C.F.R. § 3.306(b).  This includes medical facts 
and principles that may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  
However, presumptive provisions such as 38 C.F.R. §§ 3.307, 
3.309 (presumption of service incurrence), 3.306 (presumption 
of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption 
of soundness) do not apply to ACDUTRA or INACDUTRA.  Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. Cervical and lumbar spine

The appellant contends that she injured her back during 
INACDUTRA, sometime in 1996 or 1997, from an accident in 
which she slipped and fell on ice.  See DRO hearing 
transcript, February 2005; videoconference hearing 
transcript, November 2009.  She testified that she was 
treated at the 323rd Combat Support Hospital in Southfield 
Michigan.  As noted above, the appellant's service treatment 
records, to include inpatient records from the 323rd Combat 
Support Hospital, are unavailable.  In fact, there is nothing 
in the evidence of record to verify her active service.  The 
appellant's service personnel records, to the extent 
available, do not indicate the dates of her ACDUTRA or 
INACDUTRA.  

A service treatment record dated in May 1996 shows that the 
appellant was seen at the 323rd Combat Support Hospital for a 
ruptured disc of the L5-S1 and given orders to avoid heavy 
lifting and prolonged standing in cold or rainy weather.  
There is, however, no indication that the appellant suffered 
any sort of injury, to include a slip and fall accident prior 
to seeking this treatment, nor is there evidence showing that 
the appellant was on ACDUTRA or INACDUTRA during this time.  
  
Private treatment records from D.S. Giannini, M.D. reflect 
treatment for neck and low back pain from 1994 to 1997 and 
diagnoses of lumbar spondylosis and sacroiliac dysfunction.  
Treatment records from K.M. Zell, D.C. reflect treatment for 
neck and low back pain from 1997 to 2000.  There is no 
mention of an inservice slip and fall injury in these 
treatment records.  If anything, the records show that the 
appellant was treated for low back pain as early as 1994, 
prior to the claimed injury in service.  In addition, the 
appellant indicated on a July 1997 health questionnaire for 
Dr. Giannini that she had experienced neck and low back pain 
for approximately the past ten years.  

The Board has thoroughly considered the lay statements of the 
appellant and S. Schofield about the appellant injuring her 
back during INACDUTRA, but finds the probative value of such 
to be outweighed by that of the other evidence of record, 
particularly the private treatment records.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a finding that the appellant suffered a low back injury 
during INACDUTRA.  Absent evidence of an inservice injury, 
the appellant's claim fails to meet the requirements of 
service connection.  See Hickson, supra.

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the appellant's 
claim, and the claim must be denied.  See 38 U.S.C.A. 
5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).

b. Partial hysterectomy 

The appellant is also seeking service connection for a 
disability associated with or manifested by a partial 
hysterectomy.   Specifically, she contends that the lifting 
and pulling she did during military training, e.g., putting 
up tents, may have caused her to have a miscarriage and 
require a partial hysterectomy to remove a tumor the size of 
a grapefruit.  See DRO hearing transcript, February 2005; 
videoconference hearing transcript, November 2009.  

There is no evidence of record indicating that the appellant 
suffered a disease or injury during ACDUTRA or an injury 
during INACDUTRA that subsequently required her to undergo a 
hysterectomy.  Although private treatment records from Sinai 
Grace Hospital show that the appellant underwent a total 
abdominal hysterectomy in June 1990, there is no mention of 
military service or of the possibility that any kind of 
strenuous physical activity caused a need for this 
hysterectomy.  Indeed, the appellant testified at the 
November 2009 videoconference hearing that no one has ever 
indicated a link between her need for the hysterectomy and 
her military service.  As there is no evidence of a disease 
or injury in service or a link between her claimed disability 
and service, the appellant's claim fails to meet the 
requirements of service connection.  See Hickson, supra.
 
The Board is mindful of the appellant's statements regarding 
the etiology of her claimed disability.  The appellant can 
attest to factual matters of which she has first-hand 
knowledge; for example, she is competent to report that she 
underwent a hysterectomy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding the etiology of 
her disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the appellant is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  Therefore, she cannot provide a competent 
opinion regarding the cause of her claimed disability.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for a disability manifested by a partial 
hysterectomy.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

c. Bunions and hammertoes

The appellant further contends that she is entitled to 
service connection for a disability manifested by bunions and 
hammertoes.  She acknowledges that she entered service with a 
history of foot trouble, but argues that this condition was 
aggravated by trauma from the boots she wore during military 
training.  

On her June 1975 enlistment examination report, the appellant 
indicated that she had a history of foot trouble, which 
required surgery.  The examiner noted bunions and calluses 
with respect to both feet and of the possibility of further 
surgery.  As the appellant's bunions and hammertoes were 
noted upon entry to service, the Board finds that these 
conditions preexisted service.  However, as presumptive 
provisions for veterans do not apply to ACDUTRA or INACDUTRA, 
the appellant in this case is not entitled to the presumption 
of aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Private treatment records from S.E. Kirschenbaum, D.P.M. 
reflect podiatric treatment from 1996 to 2003.  A history of 
foot surgery in 1981 is noted.  While the appellant 
complained of coins, bunions and nail fungus and complained 
that she could hardly wear shoes, there is no mention of 
military service or of problems regard to the boots she wore 
during military training.  

Taking into account all of the relevant evidence of record, 
the Board finds that service connection for bunions and 
hammertoes is not warranted.  The Board has considered the 
appellant's self-reported continuity of symptomatology of 
foot throughout her years of military training.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Board must also consider that while the appellant is shown to 
have sought private treatment for her foot problems, there is 
no evidence indicating that this preexisting condition was 
aggravated during military service.  Therefore, while the 
appellant's lay statements are within her competence to make, 
and are of some probative value, the Board ultimately places 
more probative weight on the other evidence of record, which 
weigh against a finding that her bilateral foot condition was 
aggravated by a disease or injury during ACDUTRA or an injury 
during INACDUTRA.  

In light of the foregoing, the Board concludes that service 
connection for a disability manifested by bunions and 
hammertoes is not warranted.  Although the appellant is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for degenerative changes of 
the cervical and lumbar spine is denied.

Entitlement to service connection for a disability manifested 
by a partial hysterectomy is denied.

Entitlement to service connection for a disability manifested 
by bunions and hammertoes is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


